DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 07/19/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 07/19/21, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 6-11, 16-17 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Menezes et al. (US 2018/0299607 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 1, Menezes et al. (figures 10A-10C) disclose a method of making an optical waveguide structure comprising a reflective layer, the method comprising the steps of providing an optical waveguide ([0093]) comprising a surface (figure 10A), the surface comprising a region comprising a pattern of protrusions ([0096]); depositing a liquid mixture ([0095]) on at least part of the region, the liquid mixture comprising a metal salt (liquid metal, [0095], [0104]); and forming the reflective layer by coating the region with the metal of the metal salt ([0094]), wherein coating the region comprises precipitating the metal onto the region by dissociating metal from the metal salt ([0095-0096]). 
With respect to claim 6, Menezes et al. (figures 10A-10C) disclose the method, wherein forming the reflective layer comprises selectively forming the reflective layer on the region while leaving one or more areas around the region free of the metal (a reflective flowable material (e.g., a reflective ink or liquid metal) may be readily selectively deposited on the desired regions only) ([0098]).  
With respect to claim 7, Menezes et al. (figures 10A-10C) disclose the method, wherein the surface of the waveguide comprises a vertically-extending wall that defines a volume in the region (figures 10A-10C), wherein depositing the liquid mixture comprises depositing the depositing mixture into the volume ([0096]). 
With respect to claim 8, Menezes et al. (figures 10A-10C) disclose the method, wherein the protrusions define a diffractive optical element ([0096]), wherein the protrusions and reflective layer form a reflective diffractive optical element ([0096]).  
With respect to claim 9, Menezes et al. (figures 10A-10C) disclose the method, wherein the diffractive optical element is an in-coupling optical element configured to redirect incident light at angles such that the light propagates through the waveguide by total internal reflection ([0096-0097]).  
With respect to claim 10, Menezes et al. (figures 10A-10C) disclose the method, wherein the protrusions comprise photoresist ([0110]).  
With respect to claim 11, Menezes et al. (figures 10A-10C) disclose the method, further comprising: forming an additional reflective layer on an additional optical waveguide (second optical waveguide, [0121]) by depositing the liquid mixture on an additional region of a surface of the additional optical waveguide, wherein the additional reflective optical element is configured to reflect incident light ([0119]); and attaching at least the additional waveguide to a surface of the waveguide ([0119]), thereby producing a stack of waveguides ([0119-0121]).  
With respect to claim 16, Menezes et al. (figures 10A-10C) disclose the method, wherein the reflective layer is pure or substantially pure metal ([0193]).  
With respect to claim 17, Menezes et al. (figures 10A-10C) disclose the method, the liquid mixture is deposited on the region by at least one of nano-dispensing, micro-dispensing ([0096]), micropipetting, inkjet printing, and spraying.  
With respect to claim 20, Menezes et al. (figures 10A-10C) disclose the method, further comprising depositing a capping layer (wall or barriers) on the reflective layer ([0179]).  
With respect to claim 21, Menezes et al. (figures 10A-10C) disclose the method, wherein the reflective layer is free or substantially free of pinholes (see figures 10A-10C).  
With respect to claim 22, Menezes et al. (figures 10A-10C) disclose the method, wherein the metal is silver ([0099]).

    PNG
    media_image1.png
    396
    525
    media_image1.png
    Greyscale



Allowable Subject Matter
8.	Claims 2-5, 12-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the method, wherein dissociating metal from the metal salt comprises reducing the metal salt by exposure to a reducing agent as recited in claims 2 and 15; wherein a hydrophilicity of the region is increased by a selectively pretreating, prior to depositing the liquid mixture, the region with one or more agents selected from the group consisting of a plasma, a surfactant, a coating, a wet chemical etchant, and a catalyst as recited in claim 12; further comprising, prior to depositing the liquid mixture, selectively applying a catalyst to the region, the catalyst configured to expedite the reduction of the silver salt as recited in claim 14 and further comprising removing residual liquid mixture material following the precipitation of the metal as recited in claim 18.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gunn, III et al. (US 2004/0156589 A1) disclose an optical wavelength grating coupler incorporating one or more distributed Bragg reflectors (DBR).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883